United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-1948
                          ___________________________

                                      Jason Harris

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

                               United States of America

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                    for the Eastern District of Arkansas - Helena
                                   ____________

                                Submitted: May 2, 2016
                                 Filed: May 13, 2016
                                    [Unpublished]
                                    ____________

Before LOKEN, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Federal inmate Jason Harris brought an action under the Federal Tort Claims
Act alleging that, after he injured his finger in a cell door at the Forrest City Medium
Federal Correctional Institution, an emergency room physician recommended tendon
repair within two weeks, yet his scheduled consultation with an offsite orthopaedist
was not until 18 days later. After a bench trial, the district court1 entered judgment
in favor of the United States, concluding that Harris presented “no evidence to show
that the delay was caused by any of the Defendant’s employees, or that it affected [the
orthopaedist’s] diagnosis.” Harris appeals.

        Harris’s sole argument for reversal is that the district court erred in applying
the medical negligence standard of care in the Arkansas Medical Malpractice Act, see
Ark. Code Ann. § 16-114-202, rather than the standard for ordinary negligence.
However, the asserted error did not affect Harris’s substantial rights. See Fed. R. Civ.
P. 61. Before trial, the district court determined that the negligence asserted by Harris
was within the court’s comprehension as a matter of common knowledge, and
therefore the Arkansas Medical Malpractice Act did not require Harris to prove
negligence by means of expert testimony. See Ark. Code Ann. § 16-114-206. After
trial, the court concluded that Harris failed to prove that any employee of defendant
caused the delayed diagnosis, so the court did not reach the question of what standard
of care would apply if a medical provider had caused the delay.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Jerome T. Kearney, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-